Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-5, 8-15, and 17-20 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection mailed on 03/31/2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/28/2021 has been entered. 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-15, and 17-20 are rejected 35 U.S.C. 103 as being unpatentable over Tokumitsu (USPGPUB No. 2014/0201401 A1) in view of Bailey et al. (USPGPUB No. 2015/0205746 A1, hereinafter referred to as Bailey) and further in view of Bates et al. (USPGPUB No. 2014/0173140 A1, hereinafter referred to as Bates). 
Referring to claim 1, Tokumitsu discloses an information handling system comprising {“PCIe bus expansion device”, see Fig. 1, [0018-0019].}: at least one processor {“CPU”, see Fig. 1, [0027].}; 
a slot configured {a plurality of slots “any on of the PCIe slots 502”, see Figs. 1-3, [0020].} to receive an information handling resource {“PCIe device 53… is inserted into any” of the aforementioned slots, see Fig. 3, [0020].} and couple the information handling resource to a communications bus {appropriately connected to “an interface having a number of lanes”, see Fig. 3, as connected to a PCIe bus ([0022], [0019]).} of the information handling system; 
and a computer-readable medium having instructions thereon that are executable by the at least one processor for {“a process [and instructions for] attaching and activating an I/O device” as claimed (see Fig. 11, [0059]).}:
determining logical states {logical states per signal observed, logic 0, logic 1, don’t care, as part of Figure 11, such as “slots 41” in “PCIe switch 40”, [0059].} for the slot;
based on the determined logical states {“port configuration be changed?”, T7 timing see Fig. 11, [0061].}, determining a communications width associated {“a host connector having an x8 link”, see Figs. 7 and 8, [0029].} with an information handling resource received in the slot {“number of lanes of the [inserted] I/O device 50”, see Figs. 6 and 11, [0061].}; and setting a bifurcation variable associated {“The [bifurcation] size of a PCIe slot differs in accordance with the bandwidth thereof”, [0029], see Figs. 7-10.} with the slot based on the determined communications width {“device connector having an x1 link or x4 link has may be inserted”, [0029].}.
wherein the communications bus is a Peripheral Component Interconnect Express (PCIe) bus {“PCIE bus expansion device”, see Figs. 1 and 2, [0018]}.
Tokumitsu does not appear to explicitly disclose determining logical states for a plurality of pins of the slot;
However, Bailey discloses determining logical states {“Green Link LED(S) may remain on solid once a port link is established”, [0035].} for a plurality of PRSNT2# pins {see Table 1, after paragraph [0036] for pinout of the claimed slot (“series of pins”, [0036]).} of the slot {“Mezzaine LOM-Socket (ML-S) slot”, see Fig. 1, [0030].};
wherein the plurality of pins of the slot are associated with a PRSNT2# signal {“PRSNT signal line 62”, see Fig. 1, [0028], [0034].};
Tokumitsu and Bailey are analogous because they are from the same field of endeavor, managing and detecting PCI Express device(s). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Tokumitsu and Bailey before him or her, to modify Tokumitsu’s “PCIe bus expansion device” incorporating Bailey’s ML-S slot pins (see Fig. 1, [0030]). 
The suggestion/motivation for doing so would have been to implement interface connector including additional voltage and ground pins to communicate with host CPUS in a server (Bailey [0023]).

Furthermore, Bates discloses: 
and wherein at least one of the plurality of PRSNT2# pins is electrically coupled to a pin associated with a PRSNT1# signal via a conductive trace on the information handling resource {conductive trace of the appropriate “port 20” (see Fig. 1, [0013]) in lieu of Table 1 has a conductive trace from “PRSNT1” to “PRSNT2” AS CLAIMED (before [0013]], hot plug detect and RX Differential pair Lane 1, respectively.};
Tokumitsu/Bailey and Bates are analogous because they are from the same field of endeavor, managing and detecting PCI Express device(s). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Tokumitsu/Bailey and Bates before him or her, to modify Tokumitsu/Bailey’s device incorporating Bates’ pinout (see Fig. 1, [0030]). 
The suggestion/motivation for doing so would have been to implement I/O interface device may be integrated into a system-on-a-chip or provided on a mother board of a computer system. In addition, an I/O interface device may be manufactured as a standalone circuit board having a connector for installing the device into a slot or socket (e.g., a complementary connector) on a mother board of a computer system (Bates [0003]).


As per claim 2, the rejection of claim 1 is incorporated and Tokumitsu discloses wherein the instructions are further executable for restarting the information handling system after the setting {“port specific reset instruction”, see Fig. 6, [0046].}.

As per claim 3, the rejection of claim 1 is incorporated and Tokumitsu discloses wherein the computer-readable medium includes a Basic Input/Output System (BIOS) {“hardware and an operating system”, [0051].}.

As per claim 4, the rejection of claim 1 is incorporated and Bailey discloses wherein the determining the logical states comprises determining voltages {“D+ and D- signals of each differential pair”, [0030].}.

As per claim 5, the rejection of claim 1 is incorporated and Bailey discloses wherein the logical states are determined via a plurality of general purpose input/output (GPIO) pins {“providing GPIO expansion”, see Figs. 3 and 4, [0051].} of a platform controller hub of the information handling system {platform controller hub “I2C expander 318”, see Fig. 4, [0051].}.

As per claim 8, the rejection of claim 1 is incorporated and Bailey discloses wherein the communications width is based on which ones of the PRSNT2# pins have a logical zero state associated therewith {“RMII transmit data bit 0 from IMM to ML2”, see Table 2 after paragraph [0037}.

As per claim 9, the rejection of claim 8 is incorporated and Bailey discloses wherein a logical zero state associated with a B17 pin corresponds to a PCIe xl information handling resource {see Table 1 after [0036] for the pinout as claimed.}.

As per claim 10, the rejection of claim 9 is incorporated and Bailey discloses wherein a logical zero state associated with a B31 pin corresponds to a PCIe x4 information handling resource {see Table 1 after [0036] for the pinout as claimed.}.

As per claim 11, the rejection of claim 10 is incorporated and Bailey discloses wherein a logical zero state associated with a B48 pin corresponds to a PCIe x8 information handling resource {see Table 1 after [0036] for the pinout as claimed.}.

As per claim 12, the rejection of claim 11 is incorporated and Bailey discloses wherein a logical zero state associated with a B81 pin corresponds to a PCIe x16 information handling resource {see Table 1 after [0036] for the pinout as claimed.}.

Referring to claims 13 and 14 are method claims reciting claim functional language corresponding to the apparatus claims of claims 1-5, 8-12, respectively, thereby rejected under the same rationale as claims 1-5, and 8-12 recited above.

Referring to claims 15, 17-20 are computer readable medium claims reciting claim functional language corresponding to the apparatus claims of claims 1-12, respectively, thereby rejected under the same rationale as claims 1-12 recited above.

Response to Arguments  
Applicant’s arguments, filed on 05/28/2021, have been considered however rendered moot in view of the new ground of rejection(s). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following reference(s) is/are applicable as 103 art for teaching at least one limitation of claim 1: US 2013/0115819 A1.
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/C.A.B./
Examiner
Art Unit 2184



/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184